Citation Nr: 0100998	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-03 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
a left ankle disability.  

2.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.

4.  Entitlement to service connection for a tinnitus 
disability.  

5.  Entitlement to service connection for a cervical spine 
disability.  

6.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1965 to May 1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision rendered by the 
Nashville, Tennessee RO (with a notice letter from the 
Montgomery, Alabama, RO); and an April 1999 rating decision 
of the Montgomery, Alabama, RO, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the issue 
on appeal.

The veteran was afforded a videoconference hearing before the 
undersigned Member of the Board, sitting in Washington, D.C., 
at the Montgomery, RO, in June 2000.  We note that he 
initially requested a hearing before a Member of the Board 
sitting in Montgomery, but that he expressly waived this type 
of a hearing during his videoconference hearing.  


REMAND

There appear to be relevant records missing from the 
veteran's claims folder.  First, we note that the veteran 
submitted a partial copy of his Social Security 
Administration benefits award letter, dated August 1998.  
However, a complete copy of those records do not appear to be 
associated with his claims folder, and the record does not 
disclose that requests were made of the SSA in order to 
obtain those records.  

Second, the veteran has submitted a letter, dated July 1996, 
from a VA medical center, showing that he failed the physical 
examination for employment at a VA facility.  It is not clear 
that these medical records are associated with his claims 
folder.  As the letter identifies the veteran's back and 
hearing disabilities as specifically precluding his 
employment, this information could be crucial in determining 
his appeal.  

Third, the veteran testified at his personal hearing that he 
was receiving treatment for his PTSD at a VA facility, and 
that he had attended individual therapy sessions 
approximately once per month.  Other than one record 
submitted by the veteran, these reports also do not appear to 
be of record.  

Additionally, the veteran's service medical records (SMRs) 
disclose that he suffered injury from a parachute jump in 
Italy, and also manifested several back and neck complaints 
with treatment during his service from 1965 to 1985.  The 
evidence subsequent to service also shows several back and 
neck complaints.  An opinion with respect to these complaints 
would also be probative to this case.  

Finally, more recent VA examination reports would be helpful 
prior to further appellate consideration.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.


2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his: 
(a) left ankle, (b) PTSD, (c) bilateral 
hearing loss, 
(d) tinnitus, (e) C-spine, and (f) L-
spine, since January 1998.  After 
securing the necessary release, the RO 
should obtain any and all records not 
already associated with his claims 
folder.

3.  The RO should also obtain the report 
relied on by the HR department of the VA 
facility that notified the veteran by 
letter in July 1996 that he failed his 
pre-employment physical examination, and 
any additional folders, and associate 
them with the claims folder.

4.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded VA 
examinations to determine the current 
severity and nature of his disabilities.  
The claims folder and a copy of this 
remand should be made available to the 
examiners for review before the 
examinations.  

5.  Specifically, the GENERAL MEDICAL EXAMINER 
should answer the following four 
inquires, after review of the SMRs 
showing the veteran's many back 
complaints during service:
(a) the ranges of motion for the 
veteran's orthopedic disabilities, 
(b) should assess whether there is 
additional functional impairment caused 
by pain, weakness, fatigue, etc., 

(c) should provide an opinion as to 
whether it is as likely as not that the 
veteran's back and neck disabilities are 
related to any injury or disease process 
incurred during service from 1965 to 
1985, AND 
(d) Finally, the examiner should comment 
on any impact each disorder has on the 
veteran's average earning impairment or 
employability.

6.  The AUDIOLOGICAL EXAMINER should:
(a) determine the current severity of the 
veteran's bilateral hearing loss 
disorder, 
(b) provide an opinion as to whether it 
is as likely as not that the veteran's 
tinnitus disorder is related to his 
bilateral hearing loss disability, or 
otherwise related to service, 
(c) the examiner should also comment on 
any impact each disorder has on the 
veteran's average earning impairment or 
employability.  

7.  The PTSD examiner should assess the 
current severity of the veteran's PTSD, 
including its impact on the veteran's 
average earning impairment or 
employability.  

8.  The RO should next review the 
veteran's claims, including any informal 
claims for TDIU or pension, as 
appropriate.  

9.  Finally, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. 

The purpose of this REMAND is to obtain additional evidence 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this 
claim.  

The appellant need take no action unless otherwise notified, 
although he has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The veteran is hereby informed that failure to cooperate with 
any requested development may have an adverse effect upon his 
claim.



The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




